Citation Nr: 0719426	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for dental injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.  In January 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
issue of service connection for a dental disability was 
remanded in July 2006.


FINDING OF FACT

1.  The veteran did not sustain dental trauma to tooth #8 in 
service.

2.  The subsequent extraction of all remaining maxillary 
teeth (replaced by prosthesis) was not causally related to 
the extraction of tooth #8 and subsequent delayed healing in 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental 
injury have not been met.  38 U.S.C.A. § 1712 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran claims entitlement to service connection for 
residuals of dental trauma.  He states that during basic 
training, he fell and hit a front tooth on a log, knocking it 
out.  He states that this was his first tooth (also called 
baby or deciduous tooth), and that the permanent tooth, which 
was still up there in his gums, was knocked sideways as a 
result of the trauma and had to be extracted.  He states that 
this area became infected, and after service, in 1992, he had 
to have corrective surgery.  Recently, he had had the 
remaining teeth removed and he now has a full denture.  He 
feels that this was all due to the dental trauma in service.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381.  In general, conditions including 
replaceable missing teeth will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 
3.381(a).  Each defective or missing tooth and each disease 
of the teeth and periodontal tissues will be considered 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

In general, a veteran with a service-connected noncompensable 
dental condition is classified as Class II, and entitled to 
one-time treatment for the condition, if application is made 
within a certain time period after service.  38 C.F.R. § 
17.161(b).  However, if the dental condition is due to combat 
wounds or service trauma, the veteran is eligible for Class 
II(a) treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.  

In determining service connection for treatment purposes, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service. 38 C.F.R. § 3.381(c) (2006).  Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(d)(1).  Teeth noted at entry as 
nonrestorable or missing will not be service connected 
regardless of treatment during service.  38 C.F.R. § 
3.381(d)(5), (6).  

Impacted or malposed teeth, and other developmental defects, 
will not be service connected for treatment purposes, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e)(4).  Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service. 38 C.F.R. § 3.381(f).

Service medical records show that the veteran, in addition to 
numerous extractions and fillings, had an impacted tooth #8 
removed in May 1991.  Although healing was complicated, in 
July 1991, it was noted that there was satisfactory healing.  
After service, VA treatment records dated in 1991 and 1992 
show that in August 1991, he had caries in teeth #7 and 9, 
and a crown was needed on tooth #29, which was done in June 
1992.  In August 1992, tooth #7 was extracted, and an upper 
partial denture was provided in October 1992.  

VA medical and dental treatment records show that the veteran 
received dental treatment dated from 2005 to 2006 as a Class 
V patient.  See 38 C.F.R. § 17.161(i) (A veteran who is 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 may be authorized such dental services as are 
professionally determined necessary for specified reasons).  
In May 2005, after complaining of mouth pain and a swollen 
eye, teeth # 5 and 6 were extracted.  On a comprehensive oral 
evaluation in June 2005, the veteran complained of a broken 
front tooth and pain with root fragments.  It was determined 
that the veteran's remaining upper teeth were non-restorable.  
The diagnoses were caries, periodontal disease, pulpitis, and 
temperomandibular joint dysfunction.  In August 2005, a crown 
was inserted on tooth #30.  In September 2005, the veteran's 
five remaining upper teeth were removed, and he was fitted 
for full upper dentures.  In April 2006, he was provided with 
partial lower dentures.  

A VA dental examination was conducted in November 2006.  The 
examiner noted that service medical records indicated an 
extraction of impacted tooth #8, and that a biopsy had 
disclosed "tissue consistent with dental follicle."  The 
post-operative course included delayed healing of the 
surgical site and multiple appointments for dressing changes, 
with stomatopasty and eventual complete resolution.  He 
subsequently had extensive dental treatment, including dental 
restorations, multiple tooth extractions, followed by 
removable and complete dentures fabricated to replace missing 
teeth in the maxillary and mandibular arches.  On 
examination, the veteran had a well-fitting and serviceable 
complete upper denture and a flexible mandible removable 
partial denture replacing teeth # 18, 19, and 31.  X-rays 
revealed an edentulous maxillary arch, missing teeth #17, 18, 
19, 31, and 32 on the mandibular arch.  There was a midline 
osseous and soft tissue defect in the region of tooth #8 on 
the maxillary arch, approximately 10mm by 10mm.  

The examiner reviewed a service X-ray dated January 14, 1991, 
and said it indicated an impacted tooth #8 with a midline 
osseous defect and associated radiolucency surrounding tooth 
#8, and multiple missing, carious teeth and root fragments 
present, with generalized bone loss most likely due to 
periodontal disease.  He concluded that the veteran had a 
midline osseous and soft tissue defect in the region of 
impacted tooth #8, which was present January 14, 1991.  
Traumatic intrusion or loss of the veteran's deciduous 
maxillary central incisor "may or may not" have complicated 
the post-operative sequelae resulting from removal of 
impacted permanent tooth #8, but the subsequent removal of 
additional teeth was less likely than not the result of 
localized trauma to tooth #8.  The examiner's opinion was 
that the overall hygiene and existing poor dental condition 
indicated on the January 1991 X-ray was significantly more 
contributory to the veteran's eventual loss of all maxillary 
teeth and his mandibular posterior teeth than the localized 
trauma to impacted tooth #8 and its subsequent removal.  

In evaluating the evidence in light of the relevant law and 
regulations, initially, it must be emphasized that the 
veteran had less than 180 days of active service, and, as a 
consequence, service connection for treatment purposes may 
only be granted if the claimed condition was due to or 
aggravated by trauma, and it is not necessary to make a 
formal determination as to existence prior to service.  

The VA examiner concluded that the loss of the veteran's 
upper teeth, other than tooth #8, was not due any localized 
trauma to tooth #8.  There is no medical evidence to 
contradict that conclusion.  While the veteran believes that 
the problems in his other teeth were in some way related to 
the trauma to tooth #8, and subsequent delayed healing of the 
extraction, there is no medical evidence in support of this 
assertion.  As noted above, a layman does not have the 
necessary medical expertise to render an opinion as to the 
cause of any current disorder.  See, e.g., Routen, supra; 
Espiritu, supra.  

As for tooth #8 itself, the examiner concluded that traumatic 
intrusion or loss of the veteran's deciduous tooth #8 "may 
or may not" have complicated the post-operative sequelae 
resulting from removal of the impacted permanent tooth.  The 
possibility that a condition may have caused a disability is 
not sufficient to raise a reasonable doubt.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  In addition, the examiner did not 
specifically state that there had been any resulting chronic 
impairment.  

Moreover, even the possibility of a connection was based on 
the veteran's reported history of trauma in service.  The 
veteran states that during basic training, he fell and hit a 
front tooth on a log, knocking it out.  While he is competent 
to report that he had an injury during service, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
service medical and dental records do not show any history of 
trauma to tooth #8.  The X-ray showing impacted tooth #8 with 
a midline osseous defect and associated radiolucency was 
taken on January 14, 1991.  On February 23, 1991, the veteran 
was seen with pain in the right leg which he had scraped on a 
log on an obstacle course 5 days earlier.  Neither on this 
occasion nor on the many subsequent occasions on which the 
veteran was treated for this injury was it indicated that the 
veteran had also injured a tooth.  There is no mention that 
the veteran had a second accident involving a log on an 
obstacle course during basic training, or other mention of an 
injury to a tooth.  The absence of any record of trauma to 
tooth #8 in service, in particular, in the dental records, or 
in the medical records of treatment for an injury sustained 
on a log during basic training, is more probative than the 
veteran's assertions made years later regarding traumatic 
loss of a tooth in service.  Therefore, the Board finds that 
the veteran did not sustain trauma to tooth #8 in service.  

Accordingly, for the reasons discussed above, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in April 2004, prior to the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  Although the veteran was not provided 
information regarding the rating assigned or effective date 
of a grant of benefits, the failure to provide notice as to 
these matters is harmless error, since there is no monetary 
award or an effective date to be assigned as a result of this 
decision.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  At his hearing 
before the undersigned in January 2006, he stated that he had 
not received any other dental treatment.  He was afforded a 
VA examination in November 2006.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and he has been 
afforded a meaningful opportunity to participate in his 
appeal.  Therefore, he is not prejudiced by the Board 
entering a decision on this issue at this time.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to service connection for dental injury is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


